Case 1:20-cv-00163-DKW-RT Document 115 Filed 09/09/20 Page 1 of 4                        PageID #: 1152




                         IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF HAWAI‘I


      CITY AND COUNTY OF HONOLULU,                        Case No. 20-cv-00163-DKW-RT

                     Plaintiff,
                                                          ORDER DENYING
             v.                                           DEFENDANTS’ REQUEST FOR
                                                          RECONSIDERATION OF STAY1
      SUNOCO LP, et al.,

                     Defendants.



            On August 21, 2020, the Court entered an interlocutory order lifting a stay in

  this case that had been entered pending decisions in cases before the Ninth Circuit

  Court of Appeals (“August 21, 2020 EO”). Dkt. No. 111. On September 4,

  2020, Defendants collectively filed an “Update to Further Status Report and

  Request for Reconsideration of Stay” (“request for reconsideration”), asking the

  Court to reconsider lifting the stay in this case in light of the Ninth Circuit’s

  decision to stay issuance of the mandate in one of the cases described above so that

  parties in that case may pursue a petition for writ of certiorari with the United




  1
      Pursuant to Local Rule 7.1(d), the Court decides the instant motion without a hearing.
Case 1:20-cv-00163-DKW-RT Document 115 Filed 09/09/20 Page 2 of 4                       PageID #: 1153




  States Supreme Court. Dkt. No. 113. For the reasons set forth below, the request

  for reconsideration is DENIED.2

         As an initial matter, Defendants cite no applicable rule for the relief they

  seek. Pursuant to the Local Rules of this District, a party may seek

  reconsideration of an interlocutory order, such as the August 21, 2020 EO,3 in

  three circumstances: (1) discovery of new material facts not previously available,

  (2) an intervening change in law, or (3) manifest error of law or fact. See Local

  Rule 60.1.

         It appears Defendants consider the Ninth Circuit's decision to stay issuance

  of the mandate in one of the above-described cases before it—the sole basis for the

  request for reconsideration—to be a new material fact.4 Nonetheless, the request

  is still subject to denial. Notably, on more than one occasion in this case,

  Defendants themselves have stated the limited guidance this Court should expect

  from the Ninth Circuit in the cases described above. See Dkt. No. 92 at 3 (“The

  Defendants note that the recent Ninth Circuit decisions do not address all bases for




  2
    Plaintiff has filed a September 8, 2020 opposition to the request for reconsideration. Dkt. No.
  114. As the Court did not request an opposition, and without such a request, the opposition
  brief is not permitted, the Court will not consider it. See LR 60.1.
  3
    See Ohio Citizens for Responsible Energy, Inc. v. NRC, 479 U.S. 1312, 1313 (1986) (Scalia, J.,
  in chambers) (explaining that an order lifting a stay, “like the stay itself[,]” is interlocutory).
  4
    The Ninth Circuit's decision to issue a stay cannot be considered an intervening change in the
  law, nor is it an indication of a manifest error of fact or law in the August 21, 2020 EO.
                                                    2
Case 1:20-cv-00163-DKW-RT Document 115 Filed 09/09/20 Page 3 of 4            PageID #: 1154




  federal jurisdiction asserted in their Notice of Removal here and the Notice of

  Removal also presents new facts and authority that support federal jurisdiction

  beyond those raised in the cases before the Ninth Circuit.”); Dkt. No. 78 at 1-2

  (“decisions in favor of plaintiffs could have little effect on whether to remand this

  case because (1) the Ninth Circuit may potentially address only a limited number

  of the removal grounds asserted here, and (2) Defendants’ Notice of Removal

  presents new facts and authority that support federal jurisdiction above and beyond

  those raised in the cases now on appeal. This Court will need to consider those

  matters even if the pending appeals are decided against defendants.”).

        Whether those assertions are true or not, it is simply time to find out.

  Further, having considered the request for reconsideration, the Court remains

  unpersuaded that the contingent utility of a stay in this case outweighs proceeding

  in the normal course with, at the very least, Plaintiff’s anticipated motion to

  remand.

  ///



  ///



  ///


                                             3
Case 1:20-cv-00163-DKW-RT Document 115 Filed 09/09/20 Page 4 of 4                        PageID #: 1155




         Accordingly, the request for reconsideration, Dkt. No. 113, is DENIED.

  The briefing deadlines and requirements set forth in the August 21, 2020 EO

  remain in effect.5

         IT IS SO ORDERED.

         Dated: September 9, 2020 at Honolulu, Hawai‘i.




  City and County of Honolulu v. Sunoco LP, et al; Civil No. 20-00163 DKW-RT; ORDER
  DENYING DEFENDANTS’ REQUEST FOR RECONSIDERATION OF STAY




  5
   The Court also confirms for the parties that, other than deadlines related to Plaintiff’s
  anticipated motion to remand, the August 21, 2020 EO did not lift the stay with respect to any
  other deadlines in this case. Therefore, if appropriate, the Court will set deadlines for responsive
  briefing after disposition of the motion to remand, if any.
                                                    4
